COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Therrell Dewayne Felder v. The State of Texas

Appellate case number:     01-14-00700-CR

Trial court case number: 14CR0283

Trial court:               122nd District Court of Galveston County

        On June 30, 2015, we abated this case and remanded it to the trial court. In the abatement
order, we directed the trial court to determine whether appellant wished to prosecute his appeal;
if he wished to prosecute his appeal, to determine whether appellant’s counsel, Zachary S.
Maloney, had abandoned the appeal; and, if counsel had not abandoned the appeal, to set a date
when appellant’s brief was due. On July 13, 2015, the trial court held a hearing on our abatement
order. The district clerk has filed a supplemental clerk’s that includes the trial court’s
“Abatement Order Hearing Findings and Recommendations.” The trial court found and
concluded that (1) appellant wishes to prosecute his appeal, (2) appellant is indigent, (3)
appellant’s counsel explained that he failed to file a brief or an extension because “he was in trial
back to back during that time,” and (4) appellant’s counsel would “have Appellant’s brief filed
with this Court of Appeals within 7 days of July 13, 2015.” The trial court recommended that the
appeal be reinstated and appellant’s counsel “be permitted to file his brief before July 21, 2015.”
Accordingly, we REINSTATE this case on the Court’s active docket.

        Appellant, however, has not filed a brief in this appeal. Appellant’s brief is ORDERED to
be filed no later than 30 days from the date of this order. See TEX. R. APP. P. 38.6(a), (d). No
extensions of time to file appellant’s brief will be granted.

       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: August 11, 2015